


Exhibit 10.17


AMENDMENT NO. 2 TO
LOAN AND SERVICING AGREEMENT
THIS AMENDMENT NO. 2 TO LOAN AND SERVICING AGREEMENT, dated as of April 26, 2013
(this “Amendment”) is entered into by and among BDCA Funding I, LLC, as the
borrower (in such capacity, the “Borrower”), Business Development Corporation of
America, as the servicer (in such capacity, the “Servicer”), Wells Fargo Bank,
National Association, as the required lender (in such capacity, the “Required
Lender”), and Wells Fargo Securities, LLC, as the administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein have the meanings provided in the Agreement (as defined below).
R E C I T A L S
WHEREAS, reference is made to the Loan and Servicing Agreement, dated as of July
24, 2012 (as amended by that certain Amendment No. 1 to Loan and Servicing
Agreement, dated as of January 14, 2013, by and among the Borrower, the
Servicer, the Lender and the Administrative Agent and as further amended,
modified, waived, supplemented or restated from time to time, the “Agreement”),
by and among the Borrower, the Servicer, the Conduit Lenders, the Institutional
Lenders, the Lender Agents, the Administrative Agent, and U.S. Bank National
Association, as the collateral agent, the account bank and the collateral
custodian; and
WHEREAS, the parties hereto desire to further amend the Agreement in certain
respects as specified herein, pursuant to and in accordance with Section 11.01
of the Agreement;
NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
SECTION 1.AMENDMENT.
(a)    The cover page of the Agreement is hereby amended by replacing the figure
“$50,000,000” immediately following the words “Up to” with the figure
“$100,000,000”
(b)    Section 1.01 of the Agreement is hereby by amended as follows:
(i)    by amending the definition of “Adjusted Borrowing Value” by replacing the
figure “$4,000,000” immediately following the words “shall not exceed” appearing
in the second proviso thereof with the phrase “ (x) $6,000,000” with respect to
any Loan Asset that is a Broadly Syndicated Loan and (y) $8,000,000 with respect
to any Loan Asset that is a Middle Market Loan”;
(ii)    by amending the definition of “Applicable Spread” by (A) replacing the
percentage “2.75%” immediately following the phrase “PFRH =” with the percentage




--------------------------------------------------------------------------------



“2.50%” and (B) replacing the percentage “2.00%” immediately following the
phrase “PFRL =” with the percentage “1.75%”;
(iii)    by amending the definition of “Broadly Syndicated Loan” by inserting
the parenthetical phrase “(and, solely for purposes of the representations and
warranties set forth in clause 41 of the Eligibility Criteria set forth in
Schedule III hereto, $150,000,000)” immediately following the figure
$250,000,000” appearing in clause (i) thereof;
(iv)    deleting in their entirety the definitions of “Initial Reinvestment
Period Extension” and “Second Reinvestment Period Extension”;
(v)    by amending the definition of “Maximum Facility Amount” by replacing the
figure “$50,000,000” immediately following the words “shall not exceed” with the
figure “$100,000,000”;
(vi)    by amending the definition of “Minimum Equity Amount” by replacing the
figure “$21,400,000” with the figure “$32,000,000”;
(vii)    by amending the definition of “Reinvestment Period” by replacing the
date “July 24, 2013” appearing in clause (i) thereof with the date “April 26,
2015”;
(viii)    by inserting the new definition “Reinvestment Period Extension” in the
appropriate alphabetical order as follows:
“Reinvestment Period Extension” has the meaning set forth in Section 2.19(b).
(ix)    by inserting the new definition “Second Amendment Effective Date” in the
appropriate alphabetical order as follows:
“Second Amendment Effective Date” means April 26, 2013.
(x)    by amending the definition of “Stated Maturity Date” by replacing the
date “July 24, 2016” with the date “April 26, 2018”.
(c)    Section 2.07(f) of the Agreement is hereby amended and restated in its
entirety as follows:
“(f)    Limitations on Sales and Substitutions. The Outstanding Balance of all
Loan Assets (other than Warranty Loan Assets) transferred pursuant to Section
2.07 (e) or substituted pursuant to Section 2.07(a) during the 12-month period
immediately preceding the proposed date of sale (or such lesser number of months
that shall have elapsed since April 26, 2013 as of such date) does not exceed
20% of the Maximum Facility Amount.”
(d)    Section 2.09 of the Agreement is hereby amended by replacing the words
“during the first six months following the Closing Date” appearing in clause (i)
of the second sentence thereof with the words “from the period beginning on
April 26, 2013 to and including July 26, 2013”.

- 2 -



--------------------------------------------------------------------------------



(e)    Section 2.19(b) of the Agreement is hereby amended and restated in its
entirety as follows:
“The Borrower may, within 30 days but not less than 15 days prior to the date
set forth in clause (i) of the definition of “Reinvestment Period,” request that
the Lenders extend the date set forth in clause (i) of the definition of
“Reinvestment Period” for an additional period of time, not to exceed one year.
Such date may be extended upon the written consent of the Administrative Agent,
each Lender, the Borrower and the Servicer (such extension, the “Reinvestment
Period Extension”). The Borrower confirms that any of the Lenders or the
Administrative Agent, in their sole and absolute discretion, may elect to not
consent to the extension of the Reinvestment Period.”
(f)    Schedule III to the Agreement is hereby amended by amending clause 41
thereof by inserting the phrase “unless otherwise approved by the Administrative
Agent” immediately after the words “existing lending relationship” appearing at
the end thereof.
SECTION 2.AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.
Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. After this Amendment becomes effective, all
references to the Agreement and corresponding references thereto or therein such
as “hereof”, “herein”, or words of similar effect referring to the Agreement
shall be deemed to mean the Agreement as amended hereby. This Amendment shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Agreement other than as expressly set forth herein.
SECTION 3.REPRESENTATIONS.
Each of the Borrower and the Servicer, severally for itself only, represents and
warrants as of the date of this Amendment as follows:
(i)it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;
(ii)the execution, delivery and performance by it of this Amendment and the
Agreement as amended hereby are within its powers, have been duly authorized,
and do not contravene (A) its charter, by-laws, or other organizational
documents, or (B) any Applicable Law;
(iii)no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment and the Agreement as amended hereby by or against it;
(iv)this Amendment has been duly executed and delivered by it;
(v)each of this Amendment and the Agreement as amended hereby constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency,

- 3 -



--------------------------------------------------------------------------------



reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; and
(vi)there is no Unmatured Event of Default, Event of Default or Servicer
Termination Event.
SECTION 4.CONDITIONS TO EFFECTIVENESS.
The effectiveness of this Amendment is conditioned upon: (i) payment of the
invoiced outstanding fees and disbursements of the Administrative Agent and the
Lenders (if any); (ii) delivery of opinions of counsel as reasonably requested
by, and in form and substance satisfactory to, the Administrative Agent and
(iii) delivery of executed signature pages by all parties hereto to the
Administrative Agent.
SECTION 5.MISCELLANEOUS.
(a)This Amendment may be executed in any number of counterparts (including by
facsimile or e-mail), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.
(b)The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
(c)This Amendment may not be amended or otherwise modified except as provided in
the Agreement.
(d)The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.
(e)Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural number,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.
(f)This Amendment and the Agreement represent the final agreement among the
parties with respect to the matters set forth therein and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
among the parties. There are no unwritten oral agreements among the parties with
respect to such matters.
(g)THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO
THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.

- 4 -



--------------------------------------------------------------------------------



[Remainder of Page Intentionally Left Blank]




IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BDCA FUNDING I, LLC,
as the Borrower


By: BUSINESS DEVELOPMENT
CORPORATION OF AMERICA, Member of
BDCA Funding I, LLC
By:    /s/ Nick Radesca
    Name: Nick Radesca
    Title: Chief Financial Officer
BUSINESS DEVELOPMENT
CORPORATION OF AMERICA,
as the Servicer
By:    /s/ Nick Radesca
    Name: Nick Radesca
    Title: Chief Financial Officer




[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Required Lender
By:        /s/ Raj Shah                    
    Name: Raj Shah
    Title: Managing Director
WELLS FARGO SECURITIES, LLC,
as the Administrative Agent
By:    /s/ Mike Romanzo    Name: Mike Romanzo
    Title: Director

- 5 -

